Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 teaches a power management system “for implementing the power management method according to claim 1” but then teaches a number of elements recited in claim 1, including “a transport refrigeration device” in line 1, “a power source” in line 4, “a compressor” in line 5, “a generator” in line 7, “an electrically driven component” in line 8, “a battery” in line 9, and “a controller” in line 12.  Because of the duplicated antecedent basis of these elements, it is not clear whether these elements are intended to refer to those already present in claim 1 or constitute new instances of the same structures.  Further, various claims depending upon claim 14, including claim 15 in line 2 teach elements found in both claim 1 and claim 14 using the article “the” (“the electrically driven component” in the case of claim 15), making it unclear whether this element refers to the battery of claim 1 or the battery of claim 14 if they are not found to be different elements.  Similar instances include “the battery” and “the controller” of claim 16; “the generator” and “the electrically driven component” of claim 17; “the battery, “the electrically driven component”, and “the transport refrigeration device” in claim 18; “the power source”, “the compressor”, and “the generator” in claim 19.
For these reasons, the structure required by claim 14 and the relation between this system and the method it is taught to practice cannot be positively ascertained and claim 14 is thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, the elements of claim 14 are interpreted as being the same elements used in the practice of the method of claim 1. 

Claim 20 is rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2005/0035657 A1 to Brummett et al.

    PNG
    media_image1.png
    462
    458
    media_image1.png
    Greyscale

Brummett teaches limitations from claim 1, in fig. 2, shown above, a power management method for a transport refrigeration device (auxiliary air conditioning system 46), wherein the transport refrigeration device comprises a power source (engine 47), a compressor (auxiliary compressor 49) and a generator (“auxiliary generator preferably in the form of a DC alternator 67”, ¶ 28) both driven by the power source (as taught in ¶ 27 with regard to the compressor and ¶ 28 with regard to the generator), a refrigeration circuit (taught in ¶ 27, including a compressor 49, condenser 55, expansion valve 57, and evaporator 59) comprising the compressor (49) and an electrically driven component (auxiliary fan 69 and/or blower 71, taught in ¶ 29), a battery (43) powered by the generator (as taught in in ¶ 15), and a controller (voltage controller or regulator 75), and the electrically driven component (69 or 71) is powered by the generator and/or the battery (as taught in ¶ 28), the power management method comprising: 
adjusting an output power of the power source (the ramp-up feature of the engine 47 taught in ¶ 32) and/or an input power of the compressor (49) and/or charge and discharge statuses of the battery (through the alternator 67), wherein the adjusting is performed by limiting a lower limit of an output power of the generator through the control module (as taught in ¶ 32, the rotational speed of the engine is brought to a minimum before the compressor 49, alternator 67, or both are engaged, thus teaching this minimum being imposed as a lower limit for the output).

Brummett teaches limitations from claim 4, the power management method according to claim 1, further comprising operating in a normal mode, the normal mode comprising the steps of: during the operation of the transport refrigeration device, the control module limits the upper limit of the output power of the generator (alternator 67) to a second upper limit threshold (as taught in ¶ 33 “to avoid overloading auxiliary engine 47, voltage regulator 75 will limit the output of alternator 67 to a less than maximum amount”), and limits the lower limit of the output power to a first lower limit threshold (as taught in ¶ 34, “the output of alternator 67, whether the lower limit or the higher, may be used to power” electrically driven elements), so that the transport refrigeration device will not be overloaded (as taught in ¶ 33).

Brummett teaches limitations from claim 5, the power management method according to claim 4, wherein the upper limit threshold is less than an overload power of the generator (as taught in ¶ 33, the limit is sufficient “to avoid overloading” of the engine which drives the generator); and/or the first lower limit threshold is not less than a sum of a power required for operation of the electrically driven component in the refrigeration circuit and a preset charging power of the battery (as taught in ¶ 34, the power provided by the alternator is enough to power these elements.)

Brummett teaches limitations from claim 11, the power management method according to claim 1, wherein the transport refrigeration device further comprises a voltage sensor (of the voltage regulator 75) coupled to the battery, and the power management method further comprises a battery forced-charging mode, the battery forced-charging mode comprising the steps of: when the voltage sensor senses that a voltage of the battery is lower than a voltage lower limit threshold, the control module limits the lower limit of the output power of the generator to a lower limit threshold such that a portion of the output power of the generator is supplied to charge the battery (as taught in ¶¶ 31 and 34, the voltage regulator can determine a low battery voltage and control the inverter 73 in response, monitoring the voltage of the batteries 43 to ensure that enough voltage is present for engine startup, thus teaching it to be capable of sensing battery voltage).

Brummett teaches limitations from claim 12, the power management method according to claim 11, wherein the lower limit threshold is not less than a sum of a power required for operation of the electrically driven component in the refrigeration circuit and a preset charging power of the battery (as taught in ¶ 34, the power limit of the alternator 67 is set to be sufficient to power the electrically driven equipment and charge the battery, described as step 89).

Brummett teaches limitations from claim 13, the power management method according to claim 1, further comprising operating in a power source high-efficiency mode, the power source high-efficiency mode comprising the steps of: 
a setting interval for high output power of the power source is acquired; when a required compressor input power and a generator input power are lower than a lower limit of the setting interval for high output power (that is, when the compressor is not on as discussed in ¶ 33, with low output power representing a condition where it is not but the alternator is still in use to power other equipment), the control module controls the power source to operate within the setting interval for high output power (the higher power output of step 87 as compared to that of step 85) and charge the battery (as taught in ¶ 34).

Regarding the limitations of claim 14, refer to the above rejection of claim 1.

Brummett teaches limitations from claim 15, the power management system according to claim 14, wherein the electrically driven component comprises one or more of a condenser fan (auxiliary fan 69) [and] an evaporator fan (blower 71).
 
Brummett teaches limitations from claim 16, the power management system according to claim 14, further comprising a voltage sensor which is coupled to the battery and configured to sense a voltage of the battery; and the control module controls the battery to charge and/or discharge, based on data sensed by the voltage sensor (as taught in ¶¶ 31 and 34, the voltage regulator can determine a low battery voltage and control the inverter 73 in response, monitoring the voltage of the batteries 43 to ensure that enough voltage is present for engine startup, thus teaching it to be capable of sensing battery voltage).

Brummett teaches limitations from claim 19, the power management system according to claim 14, wherein the power source (engine 47) drives the compressor and/or the generator via a belt (51, as taught in ¶ 27).
 
Regarding the limitations of claim 20, refer to the above rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brummett as applied to claims 1 and 14 above and further in view of US Patent No. 5,187,349 to Curhan et al.

Brummett teaches limitations from claim 2, the power management method according to claim 1, further comprising operating in a start-up mode (described in ¶ 32), the start-up mode comprising the steps of: during the start-up of the power source, the control module limits the upper limit of the output power of the generator to a first upper limit threshold (as taught in ¶ 32, the alternator 67 is prevented from engaging, thus limiting it to an upper threshold of 0); after a rotational speed of the power source reaches a first start-up threshold (given as 2500 rpm as an example), the control module releases the limiting of the upper limit of the output power of the generator to the first upper limit threshold (as taught in ¶ 32).
Brummett does not teach the battery being used to power the electrically driven components of the system.  Curhan teaches in col. 9, lines 3-26, an HVAC system for a vehicle in which a battery (54) may be used to power elements of the system such as a fan (44) but is monitored so that fan speed may be reduced if the battery is being discharged to an excessive extent.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Curhan with the battery operation of electrically driven components in order to reduce the demands on the alternator when the battery has sufficient charge to operate such components while preventing excessive battery discharge as taught in Curhan’s col. 9 and Brummett’s ¶ 34.

Brummett teaches limitations from claim 3, the power management method according to claim 2, wherein the first upper limit threshold is 0 (as the alternator 67 is prevented from engaging s taught in ¶ 32).
Brummett does not teach the start-up threshold being 1000 rpm, giving 2500 rpm as an exemplary value.  One of ordinary skill in the art at the time the application was effectively filed would have recognized this threshold to determine the delay applied in startup of the compressor and alternator as well as the power available to these components on startup and would thus recognize the threshold to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

Brummett teaches limitations from claim 6, the power management method according to claim 1, comprising a compressor high output capacity mode (a method taught in ¶ 33 for use when “auxiliary compressor 49 is on”): 
the control module limits the upper limit of the output power of the generator to a third upper limit threshold (“preferably 65 amps”), thereby increasing an output power supplied by the power source to the compressor (providing power for the compressor to be on as it cycles through on and off operations).
Brummett does not teach the battery being used to power the electrically driven components of the system.  Curhan teaches in col. 9, lines 3-26, an HVAC system for a vehicle in which a battery (54) may be used to power elements of the system such as a fan (44) but is monitored so that fan speed may be reduced if the battery is being discharged to an excessive extent.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Curhan with the battery operation of electrically driven components in order to reduce the demands on the alternator when the battery has sufficient charge to operate such components while preventing excessive battery discharge as taught in Curhan’s col. 9 and Brummett’s ¶ 34.

Brummett teaches limitations from claim 7, the power management method according to claim 6, wherein the control module sets the third upper limit threshold based on a required input power of the compressor (this power being sufficient to operate the compressor as taught in ¶ 33).

Regarding limitations of claim 18, refer to the above rejection of claim 2.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett and Curhan as applied to claims 1 and 6 above, and further in view of Japanese Publication 2018-136107 to Toyama.  US Publication No. 2019/0337359 A1 to Toyama is presented as an English-language equivalent of Toyama and all citations to paragraphs of Toyama’s disclosure in this Office Action are directed to this US Publication rather than the Japanese-language original.

Regarding claim 8, Brummett teaches a vehicular refrigeration cycle system and operating method, the system including an engine, generator, compressor and a number of electrically driven components, output power of the engine and generator being controlled according to various thresholds to ensure sufficient power for the operation of the system while preventing overloading of the engine.  

    PNG
    media_image2.png
    778
    517
    media_image2.png
    Greyscale

Brummett does not teach the electrically driven component of the refrigerant circuit being a suction pressure regulating valve which is opened to increase the output power of the compressor.  Toyama teaches in fig. 1, shown above, and ¶¶ 28-29 and 78 a refrigeration cycle device (100) including a variable throttle mechanism (5) disposed in a passage between the evaporator (4) and compressor (1) and controlled by an air-conditioning controller (6) preventing loss of compressor load in intermittent operating conditions.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brummett with the compressor suction pressure regulating valve of Toyama in order to ensure optimal suction conditions for the compressor to provide effective and reliable compression that is not hampered by environmental operating conditions.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett as applied to claim 1 above, and further in view of Toyama.

Brummett teaches imitations from claim 9, the power management method according to claim 1, wherein the power management method comprises an energy-saving mode: 
the control module (voltage regulator 75) limits the upper limit of the output power of the generator to a fourth upper limit threshold (at step 85 or 87 depending on whether the compressor is operated).
Brummett does not teach the electrically driven component of the refrigerant circuit being a suction pressure regulating valve which is opened to increase the output power of the compressor.  Toyama teaches in fig. 1, shown above, and ¶¶ 28-29 and 78 a refrigeration cycle device (100) including a variable throttle mechanism (5) disposed in a passage between the evaporator (4) and compressor (1) and controlled by an air-conditioning controller (6) preventing loss of compressor load in intermittent operating conditions.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brummett with the compressor suction pressure regulating valve of Toyama in order to ensure optimal suction conditions for the compressor to provide effective and reliable compression that is not hampered by environmental operating conditions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett and Toyama as applied to claims 1 and 9 above, and further in view of WIPO Publication No. 2015/075901 A1 to Sakane.  An English Translation of Sakane is provided herewith and all citations to the disclosure of Sakane are directed to this translation rather than to the Japanese-language original.

Regarding claim 10, Brummett teaches a vehicular refrigeration cycle system and operating method, the system including an engine, generator, compressor and a number of electrically driven components, output power of the engine and generator being controlled according to various thresholds to ensure sufficient power for the operation of the system while preventing overloading of the engine.  Brummett does not teach an energy-saving mode of the system being activated when a fuel reserve of the power source is lower than a lower limit threshold.  Sakane teaches in ¶ 66 a vehicle HVAC system having a low fuel consumption improvement switch commanding an economical air conditioning control for low fuel consumption and power saving with regard to the compressor of a refrigeration cycle.  Although Sakane does not explicitly teach this mode being activated in a low-fuel state, one of ordinary skill in the art at the time the application was effectively filed would have found it to be an obvious mechanical expedient to reduce fuel consumption when fuel supply is low as motivated by the teachings of Sakane in order to conserve fuel without fully sacrificing operation of the refrigeration system and because automating a manual activity such as the activation of this mode via a switch as taught by Sakane is a matter of routine skill in the art.  See MPEP 2144.04  Legal Precedent as Source of Supporting Rationale III. Automating a Manual Activity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett as applied to claim 14 above, and further in view of US Patent No. 9,887,655 to Auer et al.

Regarding claim 17, Brummett teaches a vehicular refrigeration cycle system including an engine, generator, compressor and a number of electrically driven components, output power of the engine and generator being controlled according to various thresholds to ensure sufficient power for the operation of the system while preventing overloading of the engine.  Brummett does not teach elements of this system including the controller, generator, and components driven thereby communicating via a LIN bus.  Auer teaches in col. 4, line 61-col. 5, line 6 an automotive environmental control system in which an environmental control unit (108), alternator (106) and other elements communicate digitally via a digital I/O (124) which may include a local interconnect network (LIN).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brummett with the LIN communications taught by Auer because such a network is well known in the art as an effective and reliable protocol for communication between components which allows communication with a low throughput and high latency as taught in col. 5, lines 4-6 of Auer.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brummett in view of Curhan and Toyama.

Brummett teaches limitations from claim 21, in fig. 2, shown above, a power management method for a transport refrigeration device (auxiliary air conditioning system 46), wherein the transport refrigeration device comprises a power source (engine 47), a compressor (auxiliary compressor 49) and a generator (“auxiliary generator preferably in the form of a DC alternator 67”, ¶ 28) both driven by the power source (as taught in ¶ 27 with regard to the compressor and ¶ 28 with regard to the generator), a refrigeration circuit (taught in ¶ 27, including a compressor 49, condenser 55, expansion valve 57, and evaporator 59) comprising the compressor (49) and an electrically driven component (auxiliary fan 69 and/or blower 71, taught in ¶ 29), a battery (43) powered by the generator (as taught in in ¶ 15), and a controller (voltage controller or regulator 75), and the electrically driven component (69 or 71) is powered by the generator and/or the battery (as taught in ¶ 28), the power management method comprising: 
adjusting an output power of the power source (the ramp-up feature of the engine 47 taught in ¶ 32) and/or an input power of the compressor (49) and/or charge and discharge statuses of the battery (through the alternator 67), wherein the adjusting is performed by limiting a lower limit of an output power of the generator through the control module (as taught in ¶ 32, the rotational speed of the engine is brought to a minimum before the compressor 49, alternator 67, or both are engaged, thus teaching this minimum being imposed as a lower limit for the output),
further comprising operating in a start-up mode (described in ¶ 32), the start-up mode comprising the steps of: during the start-up of the power source, the control module limits the upper limit of the output power of the generator to a first upper limit threshold (as taught in ¶ 32, the alternator 67 is prevented from engaging, thus limiting it to an upper threshold of 0); after a rotational speed of the power source reaches a first start-up threshold (given as 2500 rpm as an example), the control module releases the limiting of the upper limit of the output power of the generator to the first upper limit threshold (as taught in ¶ 32),
further comprising operating in a normal mode, the normal mode comprising the steps of: during the operation of the transport refrigeration device, the control module limits the upper limit of the output power of the generator (alternator 67) to a second upper limit threshold (as taught in ¶ 33 “to avoid overloading auxiliary engine 47, voltage regulator 75 will limit the output of alternator 67 to a less than maximum amount”), and limits the lower limit of the output power to a first lower limit threshold (as taught in ¶ 34, “the output of alternator 67, whether the lower limit or the higher, may be used to power” electrically driven elements), so that the transport refrigeration device will not be overloaded (as taught in ¶ 33),
further comprising a compressor high output capacity mode (a method taught in ¶ 33 for use when “auxiliary compressor 49 is on”): 
the control module limits the upper limit of the output power of the generator to a third upper limit threshold (“preferably 65 amps”), thereby increasing an output power supplied by the power source to the compressor (providing power for the compressor to be on as it cycles through on and off operations).
Brummett teaches imitations from claim 9, the power management method according to claim 1, wherein the power management method comprises an energy-saving mode: 
the control module (voltage regulator 75) limits the upper limit of the output power of the generator to a fourth upper limit threshold (at step 85 or 87 depending on whether the compressor is operated).
wherein the transport refrigeration device further comprises a voltage sensor (of the voltage regulator 75) coupled to the battery, and the power management method further comprises a battery forced-charging mode, the battery forced-charging mode comprising the steps of: when the voltage sensor senses that a voltage of the battery is lower than a voltage lower limit threshold, the control module limits the lower limit of the output power of the generator to a lower limit threshold such that a portion of the output power of the generator is supplied to charge the battery (as taught in ¶¶ 31 and 34, the voltage regulator can determine a low battery voltage and control the inverter 73 in response, monitoring the voltage of the batteries 43 to ensure that enough voltage is present for engine startup, thus teaching it to be capable of sensing battery voltage).
further comprising operating in a power source high-efficiency mode, the power source high-efficiency mode comprising the steps of: 
a setting interval for high output power of the power source is acquired; when a required compressor input power and a generator input power are lower than a lower limit of the setting interval for high output power (that is, when the compressor is not on as discussed in ¶ 33, with low output power representing a condition where it is not but the alternator is still in use to power other equipment), the control module controls the power source to operate within the setting interval for high output power (the higher power output of step 87 as compared to that of step 85) and charge the battery (as taught in ¶ 34).
Brummett does not teach the battery being used to power the electrically driven components of the system in the start-up mode and the high output capacity mode.  Curhan teaches in col. 9, lines 3-26, an HVAC system for a vehicle in which a battery (54) may be used to power elements of the system such as a fan (44) but is monitored so that fan speed may be reduced if the battery is being discharged to an excessive extent.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Curhan with the battery operation of electrically driven components in order to reduce the demands on the alternator when the battery has sufficient charge to operate such components while preventing excessive battery discharge as taught in Curhan’s col. 9 and Brummett’s ¶ 34.
Brummett does not teach the electrically driven component of the refrigerant circuit being a suction pressure regulating valve which is opened to increase the output power of the compressor.  Toyama teaches in fig. 1, shown above, and ¶¶ 28-29 and 78 a refrigeration cycle device (100) including a variable throttle mechanism (5) disposed in a passage between the evaporator (4) and compressor (1) and controlled by an air-conditioning controller (6) preventing loss of compressor load in intermittent operating conditions.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Brummett with the compressor suction pressure regulating valve of Toyama in order to ensure optimal suction conditions for the compressor to provide effective and reliable compression that is not hampered by environmental operating conditions.
Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 11 of the reply that the claims as amended should not be interpreted under 35 U.S.C. 112(f) as a result of the replacement of the term “control module” in the claims with “controller” and that the rejections of the claims under 35 U.S.C.112(a) and (b) which arise from this interpretation are thus also overcome.
In response, examiner agrees and the claims are no longer interpreted under 35 U.S.C. 112(f) or rejected under 35 U.S.C. 112(a) and (b) as a result of such interpretation.  Examiner notes, however, that some grounds of rejection under 35 U.S.C. 112(b) presented in the Non-Final Rejection are not addressed by this amendment and are thus maintained above.  These rejections are those which are based upon the duplication of elements from claim 1 in claim 14 and the dependents thereof.

Applicant argues on pp. 12-13 of the reply that Brummett “would need to disclose adjusting the output current of the alternator 67in order to adjust an output power of the power source and/or an input power of the compressor and/or charge and discharge status of the battery” and argues that Brummet4 does not teach the limitations of claim 1 because the alternator “is not controlled in order to affect other components of the system”.
In response, examiner disagrees.  The claim as presented does not require a step of controlling the power output of an alternator (identified in the rejection of claim 1 as being equivalent to the claimed “generator”, driven by the engine which is identified as the claimed “power source”).  The claim recites “adjusting an output power of the power source” (the engine providing driving the alternator), “and/or an input power of the compressor and/or charge and discharge status of the battery” (both of which draw power from the alternator).  The engine of Brummett is taught in ¶ 32 to increase to meet a minimum speed before engaging the alternator to power the other elements of the system including the compressor, thus meeting the teaching of adjusting the output from the alternator to the compressor.  For this reason, applicant’s argument that this feature is not present in the system of Brummett does not teach this feature is not persuasive and the rejection of claim 1 is thus maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        2 December 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763